Citation Nr: 1828480	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-29 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right shoulder disability).

2.  Entitlement to increases in the (10 percent prior to December 4, 2015, and 20 percent from that date) staged ratings for a lumbar spine disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to July 22, 2013.


REPRESENTATION

Appellant represented by:	Attorney Jeany Mark


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1990 to August 1994, with subsequent service in the Army Reserve.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2017, these matters were remanded for additional development.  The case is now assigned to the undersigned.

[The Board's January 2017 remand also addressed a claim of service connection for a psychiatric disability.  A September 2017 rating decision granted the Veteran service connection for posttraumatic stress disorder and major depression, resolving that claim.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a TDIU rating prior to July 22, 2013 is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's right (dominant) shoulder disability is not shown to at any time under consideration have been manifested by limitation of motion to midway between the side and shoulder level; however, from May 25, 2017, but not earlier, it is shown to be manifested by recurrent dislocation of the glenohumeral (scapulohumeral) joint, with frequent episodes and guarding of all movements.

2.  Prior to December 4, 2015, the Veteran's lumbar spine disability is not shown to have been manifested by forward flexion limited to 60 degrees or less; combined range of motion limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; from that date it is not shown to at any time have been manifested by forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; separately ratable neurological manifestations are not shown at any time under consideration.


CONCLUSIONS OF LAW

1.  A 30 percent rating is warranted for the Veteran's right shoulder disability from May 25, 2017, but not earlier.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes (Codes) 5010, 5201, 5202, 5203 (2017).

2.  Increases in the (10 percent prior to December 4, 2015, and 20 percent from that date) staged ratings assigned for lumbar spine disability, are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Code 5242 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in September 2010 and September 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran and his attorney have not raised any issues with VA's duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board finds there has been substantial compliance with its January 2017 remand directives in these matters.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability for the time period beginning one year before the claim was filed until VA makes a final decision on the claim.  Id.

When evaluating a service-connected disability based on limitation of motion, the Board must take into consideration functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnson v. Brown, 9 Vet. App. 7 (1996).  In DeLuca, the Court held that a diagnostic code based on limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups.  Id.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  

Right shoulder disability

Shoulder disabilities are evaluated under Codes 5200 to 5203.  [Because the Veteran is right-handed, the right shoulder disability is evaluated as the major joint.]  Under Code 5200, ankylosis of the scapulohumeral joint warrants a 30 percent rating for favorable ankylosis with abduction to 60 degrees and the ability to reach the mouth and head.

Under Code 5201 (for limitation of shoulder motion), the minimum schedular rating (20 percent) is warranted where there is limitation of motion of an arm at the shoulder level.  Limitation of major arm motion to midway between the side and shoulder level warrants a 30 percent rating.   38 C.F.R. § 4.71a.

Under Code 5202, recurrent dislocation of the major shoulder at the scapulohumeral joint with infrequent episodes and guarding only at the shoulder level warrants a 20 percent evaluation; frequent episodes and guarding of all arm movements warrant a 30 percent evaluation.

Normal forward flexion of a shoulder is from 0 to 180 degrees, normal abduction of a shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71. Plate I. 

The Veteran's increased rating claim was received in June 2010; he stated that he had lost his job due to his right shoulder disability.  He stated that he experienced daily pain and loss of movement and strength in the shoulder, and was unable to work due to a 20-pound limitation on lifting imposed by his VA provider.

On September 2010 VA examination, the Veteran reported he took gabapentin for his right shoulder, and had received physical therapy which made the shoulder worse.  He occasionally dizzy and very drowsy from the medication.  There was no history of hospitalization or surgery for the shoulder.  He reported a tingling sensation down the right arm and clicking in the shoulder joint with no inflammation; flare-ups occurred weekly and were severe with duration of 1 to 2 days.  There were no incapacitating episodes of arthritis and he used no assistive aid.

On physical examination, there were no recurrent shoulder dislocations, and there was no inflammatory arthritis.  There was crepitus, abnormal motion, and positive impingement of the shoulder.  There was objective evidence of pain with active motion on the right side.  Flexion was from 0 to 100 degrees, abduction from 0 to 90 degrees, internal rotation from 0 to 30 degrees, and external rotation from 0 to 30 degrees.  There was objective evidence of pain following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  There was rotator cuff weakness with right shoulder drop, loss of radial pulse with impingement, paresthesia to the fingers with shoulder compression, and point tenderness to the medial scapular border.  A June 2010 right shoulder MRI did not show tears of rotator cuff tendons; there was mild interior offset of the acromium, which could be congenital.  The diagnosis was severe right shoulder impingement with associated paresthesia.  The impact on occupational activities was problems with lifting and carrying and pain.  The Veteran had been unemployed for less than one year due to being placed on a 30-pound weight restriction and being taken out of work since May 2010; his usual occupation was as a rehab associate, transporting disabled patients.
On September 2011 VA examination, the Veteran reported that his right shoulder was progressively worse, with good response to medication; he took codeine/acetaminophen three times per day as needed for pain.  He reported pain that was sharp and stabbing with severity of 6 to 7 out of 10, with numbness and tingling from the shoulder to the fingertips.  Lifting more than 20 pounds or raking exacerbated his symptoms, depending on his level of activity; flare-ups were severe with usual duration of hours.

On physical examination, there was right shoulder crepitus and tenderness with palpation.  There was no joint ankylosis or other objective joint abnormality.  There was no evidence of inflammatory arthritis.  Forward flexion was from 0 to 100 degrees, abduction was from 0 to 100 degrees, external rotation was from 0 to 90 degrees, and internal rotation was from 0 to 90 degrees; there were no changes with repetitions.  There was objective evidence of pain on active motion and on motion after at least three repetitions, but no additional limitation of motion after repetitive motion.  An August 2011 electrodiagnostic study was normal.  The diagnosis was right shoulder strain, with right posterior shoulder instability.

Based on this evidence, the April 2012 rating decision on appeal granted a 20 percent rating for the Veteran's right shoulder disability from June 15, 2010, the date on which VA received the claim for an increased rating; the rating decision assigned a 10 percent rating from September 26, 2011, the date of the VA examination.

On December 2015 VA examination, the Veteran reported a constant ache in the right shoulder, aggravated by carrying heavy objects; he reported being on a 20 pound weight limit for lifting.  He had received corticosteroid injections to the shoulder and used a TENS unit.  He reported flare ups with pain down into the hand; he could not reach over his head or the shoulder popped in and out of the joint and made a full cracking sound.  He reported difficulty opening jars and bottles and lifting heavy objects.

On physical examination, right shoulder flexion was to 90 degrees, abduction to 90 degrees, and external and internal rotation were to 90 degrees, each.  The range of motion itself did not contribute to a functional loss.  Pain was noted on flexion and abduction and caused functional loss.  There was objective evidence of localized tenderness or pain on palpation of the joint.  There was no evidence of pain with weight bearing.  There was objective evidence of crepitus.  There was no additional loss of function or range of motion after three repetitions.  The Veteran was not examined immediately after repetitive use over time or during a flare up.  There were additional contributing factors of disability including less movement than normal and pain on range of motion.  Muscle strength testing was normal and there was no muscle atrophy.  There was no joint ankylosis.  A rotator cuff condition was suspected; Hawkins' impingement test was positive, empty-can test was positive, external rotation test was negative, and left-off subscapularis test was negative.  There was a history of mechanical symptoms (clicking, catching, etc.) and frequent episodes of recurrent dislocation of the joint.  There was no guarding of movement of the shoulder.  Crank apprehension and relocation test was positive.

In a June 2016 statement, treating VA physician Dr. Hsia stated that the Veteran's right shoulder disability prevents him from performing certain motions such as lifting, pulling, and holding objects, and his lifting is limited to 10 pounds.

On May 25, 2017 VA examination, the Veteran reported instability of the right shoulder when carrying more than 5 to 10 pounds, on raising the arm forward, or when reaching behind himself.  He reported a constant ache on top of the shoulder.  He was not sure if the shoulder dislocated but it popped and sometimes hurt.  He reported that he had been evaluated for surgery but was told that his shoulder disability was not severe enough.  He had received steroid injections into the joint, most recently about 2 years earlier.  He reported flare-ups of the shoulder if he did too much, and that if he reached his arm up it felt like it was dislocating.

On physical examination, flexion of the shoulder was to 105 degrees, abduction was to 90 degrees, external rotation was to 90 degrees, and internal rotation was to 60 degrees.  The range of motion itself contributed to functional loss in that he had difficulty performing overhead activities.  Pain was noted in each range of motion and caused functional loss.  There was no evidence of pain with weight bearing.  There was mild tenderness on palpation of the AC joint and no objective evidence of crepitus.  After three repetitions, flexion was to 95 degrees, abduction was to 85 degrees, external rotation was to 90 degrees, and internal rotation was to 60 degrees; additional functional loss was due to pain, fatigue, and lack of endurance.  There was evidence of pain on passive range of motion and in non-weight bearing.  Muscle strength testing was normal and there was no atrophy.  There was no ankylosis.  A rotator cuff condition was suspected; Hawkins' impingement test was negative, empty can test was negative, external rotation test was negative, and lift-off subscapularis test was positive.  There was a history of mechanical symptoms and recurrent dislocation of the joint, with frequent episodes and guarding of all movements.  Crank apprehension and relocation test was negative.  Mild AC joint degenerative joint disease was noted.  Cross body adduction test was positive.  A February 2016 right shoulder MRI showed tendinopathy of the supraspinatus and infraspinatus; there was no rotator cuff tear; minimal degenerative changes were seen at the AC joint.  The diagnoses included rotator cuff tendonitis, acromioclavicular joint osteoarthritis, and glenohumeral joint instability.

Based on this evidence, a September 2017 rating decision reinstated a 20 percent rating for the Veteran's right shoulder disability, effective June 15, 2010.

Additional VA and private treatment records show symptomatology largely similar to that noted on the VA examinations described above.

The Board finds that prior to May 25, 2017, there is no evidence that the Veteran's right shoulder disability was manifested by limitation of major arm motion to midway between the side and shoulder level to meet (or approximate) the criteria for the next higher (30 percent) rating.  On September 2010 VA examination, there were no recurrent shoulder dislocations, and abduction of the shoulder was from 0 to 90 degrees.  On September 2011 VA examination, there were no objective joint abnormalities, and abduction of the shoulder was from 0 to 100 degrees.  On December 2015 VA examination, abduction of the shoulder was to 90 degrees, and although there was a history of frequent episodes of recurrent dislocation of the joint, there was no guarding of movement.  The symptoms and associated impairment of function of the right shoulder disability prior to May 25, 2017 never met (or approximated) any criteria for the next higher (30 percent) rating under Codes 5200, 5201, or 5202.  Accordingly, a rating in excess of 20 percent prior to May 25, 2017 is not warranted.

However, the Board finds that from May 25, 2017 a 30 percent rating is warranted for the right shoulder disability under the alternate criteria in Code 5202.  On VA examination on that date, there was a history of recurrent dislocation of the glenohumeral (scapulohumeral) joint, with frequent episodes and guarding of all movements.  A rating in excess of 30 percent is not warranted at any time, because ankylosis of the shoulder joint, limitation of motion of the arm to 25 degrees from the side, or fibrous union, malunion, or nonunion of the joint are not shown.

Lumbar spine disability

The Veteran's lumbar spine disability is rated as residuals of L5 strain with spondylosis under Code 5242 and the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  

Under the General Formula a 10 percent rating is warranted when (1) forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; (2) the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; (3) there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or (4) there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, with combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Note (1) to the General Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a

If the service connected spine disability includes intervertebral disc syndrome (IVDS) it may alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Here, IVDS is not shown or alleged at any time.  38 C.F.R. § 4.71a.

On September 26, 2011 VA examination, the Veteran reported that his back disability "has its moments", but his problems were mostly due to his right shoulder disability.  He reported that his back disability was stable with no current treatments; he had previously used a muscle relaxer.  He reported stiffness and dull pain in the low back with average pain severity of 2 to 3 out of 10; flare-ups occurred with sitting for more than 20 to 30 minutes, bending, or lifting, and were moderate with usual duration of hours.  There was no history of weakness, paralysis, paresthesias, or numbness.  On physical examination, the Veteran's gait was normal.  There was tenderness with palpation over the lumbar spine.  There was no evidence of spinal ankylosis.  Straight leg raise test was negative.  Forward flexion was to 70 degrees, extension was to 20 degrees, left and right lateral flexion were each to 30 degrees, and left and right lateral rotation were each to 30 degrees, with pain at each end of range of motion; there were no changes with repetitions.  X-rays showed slight degenerative change of the L5-S1 facets bilaterally; the lumbosacral spine and sacroiliac joints were otherwise negative.  The diagnosis was early degenerative disease of the low back, as residuals of a lumbosacral strain with spondylosis.

Based on this evidence, the April 2012 rating decision on appeal granted a 10 percent rating for the Veteran's low back disability from September 26, 2011, the date of the VA examination showing increased symptomatology.

On December 4, 2015 VA examination, the Veteran reported constant burning and sharp pain in his lower back, aggravated by increased physical activity.  He had had spinal interventional procedures such as RFA and epidural injections.  A May 2015 lumbar spine MRI showed minimal discogenic and mild multilevel facet degenerative changes without significant stenosis.  He reported that the pain sometimes shoots down his legs.  He reported sharp pains if he tries to do activities like vacuuming.

On physical examination, forward flexion of the spine was to 45 degrees, extension was to 5 degrees, right lateral flexion was to 30 degrees, left lateral flexion was to 20 degrees, and right and left lateral rotation were each to 30 degrees.  The examiner noted that it is difficult for the Veteran to don and remove footwear.  Pain was noted on forward flexion and caused functional loss.  There was objective evidence of tenderness on palpation of the lumbar paraspinal musculature, mild to moderate in severity.  There was no evidence of pain with weight bearing.  There was no additional loss of function or range of motion after three repetitions.  The Veteran was not examined after repetitive use or during a flare up.    There was no guarding or muscle spasm of the back.  Additional factors of disability included less movement than normal and pain on range of motion.  Muscle strength testing was normal on both sides and there was no muscle atrophy or ankylosis of the spine.  Deep tendon reflexes were normal.  Sensory exam testing was normal.  Straight leg raising test was negative to both sides.  There were no signs or symptoms of radiculopathy.  There were no other neurologic abnormalities or findings related to a back condition.  The Veteran did not have intervertebral disc syndrome.  He reported no use of assistive devices.  The diagnoses were residuals of L5 strain with spondylosis and lumbar facet arthritis.  The examiner opined that the development of lumbar facet arthritis was a new and separate condition, however the symptoms of low back pain and pain with movement of the spine overlap too much with the service connected condition and preclude differentiation.

The Veteran submitted two statements from treating VA physician Dr. Hsia, who stated that the Veteran uses a cane and reported falls secondary to back pain.  He stated that the Veteran reported losing control of his bowels during severe back pain and spasms.  He stated that the Veteran is not able to stand for any period of time without the aid of his cane to prevent him from falling, and sitting without moving for less than 2 hours required numerous breaks.

On May 2017 VA examination, the Veteran reported constant throbbing or burning lower back pain which had worsened over time.  Prolonged sitting, walking, bending, or lifting over 10 pounds caused the pain to worsen, and he had severe back spasms at times which had resulted in falls; he reported falling twice the previous day.  He sat in a recliner most of the time as it was the only way he could be comfortable for more than a few minutes.  On a bad day with a flare up, he would not get out of bed and moving would be impossible.  He was not able to sit in a regular chair or a car for a prolonged period.

On physical examination, forward flexion was to 50 degrees, extension was to 15 degrees, right and left lateral flexion were each to 20 degrees, and right and left lateral rotation were each to 20 degrees.  Pain was noted on all range of motion testing, but did not result in or cause functional loss.  There was no evidence of pain on passive range of motion testing.  There was evidence of pain with weight bearing and in non-weight bearing, and evidence of mild mid-lumbar tenderness to palpation.  There was no additional loss of function or range of motion after three repetitions.  There was no muscle spasm.  There was guarding not resulting in abnormal gait or spinal contour; the Veteran moved slowly and with hesitation during range of motion testing.  Additional contributing factors of disability included disturbance of locomotion, interference with sitting, and interference with standing; prolonged walking, sitting, or standing worsened back pain.  Muscle strength testing was normal with no atrophy.  Deep tendon reflexes were normal.  Sensory exam testing was normal, and straight leg raising was negative.  There were no signs or symptoms due to radiculopathy and there was no ankylosis of the spine.  The Veteran reported occasionally having back spasms and being unable to reach the bathroom in time, causing him to soil himself.  He did not have intervertebral disc syndrome.  He reported constant use of a cane for back pain and stability.  A lumbar spine MRI showed minimal discogenic and mild multilevel facet degenerative changes without significant stenoses.

Additional VA treatment records throughout the appeal period show symptoms largely similar to those found on the VA examinations described above.  

The reports of the VA examinations, treatment records, and lay statements, overall, provide evidence against this claim, as they do not show that symptoms of the Veteran's lumbar spine disability prior to December 4, 2015 included forward flexion limited to 60 degrees or less; combined range of motion of the thoracolumbar spine limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (the criteria for a 20 percent rating).  On September 2011 VA examination, forward flexion was to 70 degrees, and there was no muscle spasm or guarding of movement.  The criteria for a rating in excess of 10 percent were not met prior to December 4, 2015, and a higher rating is therefore not warranted prior to that date.

Continuing the analysis, reports of the VA examinations, treatment records, and lay statements, overall, do not show that symptoms of the Veteran's lumbar spine disability have at any time included forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine (the criteria for a 40 percent rating).  On December 2015 VA examination, forward flexion of the spine was to 45 degrees, and there was no ankylosis of the spine.  On May 2017 VA examination, forward flexion was to 50 degrees, and there was no ankylosis of the spine.  The criteria for a rating in excess of 20 percent are not met at any time, and a higher rating is not warranted.

As the symptoms and associated impairment of function of the Veteran's lumbar spine disability fall squarely within the parameters of the criteria for the 10 percent and 20 percent ratings assigned, and never meet (or approximate) the criteria for the next higher ratings under the General Formula, an increased rating under the General Formula criteria is clearly not warranted.  

Neurological manifestations may be separately rated under an appropriate Code.  Here, the medical evidence does not show neurological manifestations of the lumbar spine disability.  Neurologic evaluations have been consistently normal, with no evidence of radiculopathy; neurological manifestations were not noted or alleged.  While the Veteran reported occasional inability to timely reach a bathroom, such has not been bound to be a bowel disturbance neurological manifestation of his back disability (and the Veteran has not identified any provider who has found otherwise).  Therefore, a separate rating for neurological manifestations is not warranted.  

The preponderance of the evidence is against this claim, and the appeal in the matter is denied.


ORDER

A 30 percent rating (under Code 5202) is granted for the Veteran's right shoulder disability from May 25, 2017, subject to the regulations governing payment of monetary awards.   

Increases in the (10 percent prior to December 4, 2015, and 20 percent from that date) staged ratings assigned for lumbar spine disability are denied.


REMAND

TDIU may be assigned if the Veteran has two or more service-connected disabilities, when at least one is rated at 40 percent or more and the combined evaluation is 70 percent or more, or, if there is only one service-connected disability that is rated at 60 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran's service-connected disabilities prior to July 22, 2013 included right posterior shoulder instability rated 20 percent from June 15, 2010; residuals L5 strain with spondylosis rated 10 percent from September 26, 2011; residuals left iliotibial band syndrome rated 10 percent, and scar status post hernia repair rated 0 percent.  The combined disability rating was 30 percent from June 15, 2010 to September 26, 2011; and 40 percent from September 26, 2011 to July 22, 2013.  Therefore, he did not meet the schedular rating requirements for TDIU prior to July 22, 2013.  

TDIU may be assigned on an extraschedular basis to veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b) ("It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled." (emphasis added)).

On September 2010 VA shoulder examination, the impact on occupational activities was problems with lifting and carrying and pain.  On September 2011 VA examination, the examiner opined that the Veteran's shoulder and low back disabilities would limit his ability to obtain and maintain a physical occupation, and the shoulder disability appears to be the reason he lost his most recent job, but they may not limit his ability to obtain and maintain sedentary employment, as long as he could take breaks to stretch every 30 minutes and would not be required to bend, lift more than 20 pounds, or work above shoulder height.  On December 2015 VA examination, the examiner opined that the Veteran's back condition impacts his ability to work in that he has increased pain with prolonged standing, sitting, or walking; his right shoulder condition impacts his ability to work in that he has difficulty opening jars and bottles and lifting heavy objects; and prolonged walking or standing cause him pain due to his left leg disability.

In an August 2016 statement, treating VA physician Dr. Hsia opined that the Veteran needs several unscheduled breaks throughout the day, alternating between moving around for 15 to 20 minutes, to lying down for an extended amount of relief for as much as 4 times per day.  He stated that chronic widespread pain causes the Veteran's nerves to spasm and thus results in a fall, even with the use of a cane.  He opined that there are chronic widespread pain days that would keep the Veteran from working at all, and he believed this would continue to occur about once a week.

On May 2017 VA general medical examination, the examiner opined that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected back, right shoulder, and left leg disabilities.  The examiner opined that due to the Veteran's back condition he would have difficulty engaging in work related tasks which would require walking, bending, pushing, pulling, stair climbing, or lifting over 10 pounds, including sedentary type positions, without taking hourly breaks.  The Veteran reported taking oxycodone routinely for his back and shoulder which limited his ability to drive or engage in certain activities, and the examiner opined that some potential employers would consider the routine use of narcotic medication as a red flag and would not hire the Veteran.  The examiner opined that, given the multiple limitations on his activities due to his service connected back, shoulder, and left leg disabilities, it is unlikely that he would be able to secure or maintain gainful employment.

The Veteran submitted a March 2017 vocational assessment in which, based on a review of the evidence, a private vocational expert opined that it is at least as likely as not that the Veteran has been precluded from securing and following a substantially gainful occupation since he last worked in May 2010, and there are no jobs in the local or national economies that he is able to perform, considering his education, work history, and the limitations due to his service-connected disabilities.

The Board finds that the vocational expert's opinion that the Veteran's service connected disabilities impacted his ability to perform any type of occupational task since May 2010, when considered alongside the VA examiners' and treatment provider's opinions regarding his various physical limitations during that period, satisfies the 38 C.F.R. § 4.16(b) criteria for submission of the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Accordingly, the Board finds that a remand for such referral is required.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for any further development necessary, prepare an appropriate summary (noting in particular the findings by the VA examiners throughout the appeal period, the treating VA physician, and the March 2017 vocational expert), and refer to the Director of Compensation for consideration, the matter of entitlement to an extraschedular TDIU rating under 38 C.F.R. § 4.16(b.

2.  The AOJ should then re-adjudicate the claim for TDIU prior to July 22, 2013(implementing the Compensation Director's determination).  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


